Citation Nr: 0204915	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-36 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
April 17, 1992, to June 4, 1998, and in excess of 20 percent 
on and after June 5, 1998, for degenerative joint disease 
(DJD) of the cervical spine at C5-6 and C6-7.  

2.  Entitlement to a compensable rating from April 17, 1992, 
to March 22, 2001, and in excess of 10 percent on and after 
March 23, 2001, for DJD of the thoracic spine.  

3.  Entitlement to an initial compensable rating from April 
17, 1992, to February 12, 1997, and in excess of 10 percent 
from February 13, 1997, for a right hip injury with recurrent 
strain and degenerative changes .  

4.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left shoulder acromioclavicular (AV) joint.  

5.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1986 and from August 1989 to April 1992.  

The current appeal arose from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (RO) in Cheyenne, Wyoming.  In that decision, 
service connection was established for DJD of the left 
shoulder acromioclavicular joint (minor), and a 
noncompensable rating was assigned, effective from the date 
the veteran filed his claim for service connection for a left 
shoulder disability on April 17, 1992.  Service connection 
was denied for a right hip disability.  The 10 percent rating 
in effect for DJD of the cervical and thoracic spine was 
separated to reflect a 10 percent rating for DJD of the 
cervical spine and a noncompensable rating for DJD of the 
thoracic spine.  It is noted that service connection for DJD 
of the cervical and thoracic spine was initially granted in a 
February 1988 rating action.  


The veteran provided testimony in support of her claim for 
service connection for a right hip disorder and for an 
increased rating for her service-connected left shoulder 
disorder in April 1993.  A hearing officer determined that 
service connection was warranted for a right hip disorder and 
that a 10 percent rating was warranted for the left shoulder 
disability.  

These favorable determinations were promulgated in a January 
1994 rating decision.  A noncompensable rating for the right 
hip disability was assigned, effective from April 17, 1992.  
The increased disability evaluation for the left shoulder 
disorder was also assigned, effective from April 17, 1992.  

In a July 1996 rating decision, the RO granted service 
connection for IBS and assigned a 10 percent rating, 
effective from January 23, 1996, the date that a VA treatment 
record reflected this disorder.  

In a December 1996 rating determination, the RO confirmed and 
continued the 10 percent rating in effect for IBS, but 
retroactively adjusted the rating to the date following 
separation - April 17, 1992.  

In April 1997, the veteran provided testimony in support of 
her claim as to an increased evaluation for IBS, but the 
claim was denied in September of that year.  In March 1998, 
the RO confirmed and continued the noncompensable rating for 
the service-connected right hip disorder.  

The veteran continued to disagree with the RO's denial of her 
claim for an increased rating for her right hip, and in 
August 1998, she provided testimony in support of her claim.  
In a November 1998 rating decision, the noncompensable rating 
in effect for the right hip disability was increased to 10 
percent, effective from February 13, 1997, the date that she 
submitted a claim for an increased evaluation.  



The RO, in a February 2000 rating decision, determined that a 
20 percent rating was warranted for the veteran's service-
connected cervical spine DJD, effective from December 18, 
1999.  (It is noted that in a June 2000 rating action, clear 
and unmistakable error was found in the assignment of the 
December 18, 1999, effective date, and it was determined that 
the actual effective date for the 20 percent rating should be 
June 5, 1998.)  

In the February 2000 decision, the RO confirmed and continued 
the ratings in effect for each of the other claims on the 
title page of this decision.  A claim for a total disability 
rating based on individual unemployability (TDIU) was denied.  

Following VA examination in March 2001, the RO addressed each 
of the issues on the title page of this decision in an 
October 2001 rating decision.  That determination confirmed 
and continued the 20 percent rating in effect for a cervical 
spine disorder, and the 10 percent ratings in effect for the 
left shoulder, IBS, and right hip.  The noncompensable rating 
in effect for the service-connected DJD of the thoracic spine 
was increased to 10 percent, effective March 23, 2001, the 
date of the VA examination.  

The Board notes that the October 2001 rating decision 
includes entitlement to an extraschedular rating based on the 
severity of the service-connected disabilities as a separate 
issue.  In the case that follows, the Board will apply the 
appropriate law and regulations as to an extraschedular 
evaluation as to each issue (see page 34), but will not 
classify the consideration of 38 C.F.R. § 3.321(b)(1) (2001) 
as an issue unto itself for reasons due to clarity.  

It is also noted that in an April 2000 statement, the veteran 
expressed her disagreement with numerous issues that were 
denied by the February 2000 rating decision, to include the 
denial of a TDIU.  While several issues were subsequently 
developed and certified for appellate consideration, the RO 
did not include the claim for a TDIU.  

It is the Board's determination that this issue should have 
been developed by the RO, and the matter is referred to the 
RO for such further action as is deemed appropriate.  


FINDINGS OF FACT

1.  The probative medical evidence of record demonstrates 
that from April 17, 1992, through June 4, 1998, the veteran's 
DJD of the cervical spine at C5-6 and C6-7 was productive of 
not more than slight limitation of motion or more than mild 
symptoms of intervertebral disc syndrome with no additional 
functional loss due to pain or other pathology.  

2.  The probative medical evidence of record demonstrates 
that on and after June 5, 1998, (the date a claim was filed 
for an increased rating), the veteran's DJD of the cervical 
spine was productive of not more than moderate limitation of 
motion or more than moderate intervertebral disc syndrome 
with no additional functional loss due to pain or other 
pathology.  

3.  The probative medical evidence of record demonstrates 
that from April 17, 1992, to March 22, 2001, the veteran's 
DJD of the thoracic spine was productive of not more than 
slight limitation of motion with no additional functional 
loss due to pain or other pathology.  

4.  The probative medical evidence of record demonstrates 
that on and after March 23, 2001, (the date of a recent VA 
examination), the veteran's DJD of the thoracic spine was 
productive of moderate limitation of motion and not more than 
mild manifestations of intervertebral disc syndrome with no 
additional functional loss due to pain or other pathology.  

5.  The right hip injury with recurrent strain and 
degenerative changes does not result in limitation of flexion 
of the thigh to 30 degrees or loss of abduction of the thigh 
beyond 10 degrees.  

6.  DJD of the AC joint, left shoulder, is not productive of 
arm limitation to midway between the side and shoulder level, 
and there is no additional functional loss due to pain or 
other pathology.  

7.  The medical evidence does not demonstrate that the 
veteran's IBS is severe, with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DJD of the cervical spine at C5-6 and C6-7 from April 17, 
1992, to June 4, 1998, have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5290, 5293 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for DJD of the cervical spine at C5-6 and C6-7 on and after 
June 5, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5290, 5293 (2001).  

3.  The criteria for a compensable evaluation for DJD of the 
thoracic spine from April 17, 1992, to March 22, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5291, 5293 (2001).  

4.  The criteria for an evaluation in excess of 10 percent on 
after March 23, 2001, for DJD of the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5291, 5293 (2001).  

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right hip injury, with recurrent strain 
and degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5252, 5253 (2001).  

6.  The criteria for an evaluation in excess of 10 percent 
for DJD of the left shoulder AC joint have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5201 (2001).  

7.  The criteria for an initial evaluation in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, DC 
7319 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) from the 
veteran's first period of active service reflects that she 
was treated on numerous occasion for neck and back pain.  She 
sometimes reported pain in the shoulder area.  The SMRs also 
show that she was seen on various occasions for complaints of 
pain and tenderness in the right hip.  

Postservice VA examination in December 1987 reflects that the 
veteran had full range of motion of the cervical spine with 
no muscle atrophy, no abnormality on flexion or extension, 
and no point tenderness.  X-ray of the cervical spine, 
however, showed degenerative disc disease (DDD) and 
osteoarthritis (spondylosis) with associated muscle spasm and 
minimal degenerative osteoarthritis of the thoracic spine.  

As noted earlier, a February 1988 rating decision established 
service connection for DJD of the cervical and thoracic spine 
and a 10 percent rating was assigned, effective from the date 
following separation from service.  

The SMRs from the veteran's second period of active service 
reflect that she was seen on numerous occasions for problems 
associated with her service-connected DJD of the cervical and 
thoracic spine.  She was also seen for left shoulder and 
right hip complaints.  While an X-ray of the left shoulder 
showed mild DJD of the AC joint, no chronic right hip 
disorder was specifically noted.  These records also show 
that shortly before discharge, she was seen for diarrhea, 
abdominal cramps, and IBS was diagnosed.  

In an October 1992 rating decision, the veteran's service-
connected DJD of the cervical and thoracic spine was 
separated into two separate disabilities.  A 10 percent 
evaluation for DJD of the cervical spine was assigned, and a 
noncompensable rating for DJD of the thoracic spine was 
assigned.  Additionally, service connection for a left 
shoulder disorder was established and a noncompensable rating 
was assigned, effective from the date following the veteran's 
second discharge from service in 1992.  Service connection 
for a right hip disorder was denied.  

At a personal hearing in April 1993, the veteran provided 
testimony in support of her claim as to an increased rating 
for her left shoulder and for service connection for a right 
hip disorder.  Subsequently, a hearing officer determined 
that a 10 percent rating for the left shoulder was warranted, 
and service connection was also established for a right hip 
disability.  These favorable determinations were promulgated 
in a January 1994 rating decision.  The 10 percent rating was 
primarily based on clinical findings made at a June 1993 VA 
examination which reflected complaints of left shoulder pain, 
and some limitation of motion.  As to her hip, the veteran 
related that if she sat for more than 15-20 minutes she 
experienced hip pain.  Walking decreased her leg pain as it 
loosened up her hip area, but running hurt.  Standing did not 
result in problems and using stairs only caused problems on 
occasion.  

Examination of the hip showed range of motion from 0 to 125 
degrees bilaterally.  Adduction was full at 0-25 degrees, but 
hip abduction was limited on the right to 30 degrees, as 
compared to 45 degrees on the left.  The examiner indicated 
that the veteran was able to squat and stand easily.  While 
the veteran indicated that the point of pain was near the 
anterior iliac crest and along the anterior thigh, this area 
was non-tender at the time of this examination.  As the VA 
report showed a diagnosis of status post injury of the right 
hip/thigh with recurrent strain, service connection was 
established for that disability and a noncompensable rating 
was assigned.  

In July 1996, service connection for IBS was granted based on 
the inservice diagnosis of this disorder and because she was 
seen postservice at a VA facility in early 1996 with similar 
complaints.  A 10 percent evaluation was assigned, effective 
from the date that the disorder was first diagnosed 
postservice.  

Subsequently dated VA treatment records from 1993-1996 
reflect that the veteran continued to be seen for 
gastrointestinal (GI) complaints.  Numerous colonoscopies and 
biopsies were negative for any finding other than an 
incidental diverticulosis.  On December 1, 1995, she was seen 
for the sudden onset of abdominal pain.  On December 8, 1995, 
she was noted to have normal bowel elimination.  She was 
tender in all quadrants and worse in the right upper 
quadrant.  She later refused further IBS work up.  

These VA records also show that the veteran was seen on June 
27, 1996, for complaints of pain in the left shoulder.  While 
X-ray of the left shoulder on July 9, 1996, was negative, it 
was noted that the shoulder was not significantly improved.  

The December 1996 rating action resulted in the retroactive 
assignment of the existing 10 percent rating for IBS back to 
the day following the veteran's separation from active duty 
in 1992.  This rating action also confirmed and continued the 
10 percent rating in effect for the service-connected left 
shoulder disorder.  

The record reflects that the veteran filed a claim for an 
increased rating for her right hip disorder on February 13, 
1977.  Records submitted in support of this claim include an 
August 1996 VA report showing that she was seen for sharp 
right hip pain.  VA treatment records from 1997 reflect 
complaints of multiple joint pain.  It is noted that when 
seen on January 16, 1997, the veteran reported stiffness in 
the hip in the morning.  

She underwent VA examination in March of that year to 
determine the severity of her right hip problems.  She 
complained of recurrent hip pain.  If she stepped wrong, she 
experienced severe pain.  If she sat for more than 15 
minutes, she also experienced increased pain.  She 
occasionally fell down due to the pain.  Lifting objects that 
weighed more than 15-20 pounds or bending over to scrub 
floors resulted in hip soreness for several days afterwards.  

Examination showed tenderness to palpation in the right 
hip/pelvis area every place from the right sacroiliac joint, 
right iliac crest, right hip to the greater trochanter area.  
She was very tender over the greater trochanter which was a 
little swollen.  Range of motion was within normal limits, 
but she complained of pain at the extremes.  Abduction was 0 
to 45 degrees; flexion was 0 to 125 degrees.  X-rays of the 
right hip showed mild nonspecific periosteal reaction along 
the posterior cortex of the upper femoral shaft.  It was not 
an aggressive-appearing reaction, and there was no evidence 
of any underlying masses.  The femur was otherwise normal.  
Range of motion of the right knee was within normal limits.  

The veteran provided testimony at an April 1997 hearing as to 
her claim for an increased rating for IBS.  She reported 
diarrhea, bloating, and stomach pains associated with her 
IBS.  Her claim was denied by the RO in September 1997.  

In a March 1998 rating action, the noncompensable rating in 
effect for the right hip disability was confirmed and 
continued.  

In a statement dated and received on June 5, 1998, the 
veteran filed a claim for an increased evaluation for her 
service-connected cervical spine disorder.  

At an August 1998 hearing, the appellant reported that her 
right hip disability resulted in constant pain and affected 
her everyday activities.  She indicated that she had to use a 
walker if she walked any distance.  

In a November 1998 rating decision, a 10 percent rating was 
granted for the service-connected right hip injury with 
recurrent strain and degenerative changes.  This favorable 
determination was based on the veteran's testimony, 
summarized above, and VA treatment records from 1996-1998 
which include a May 1998 treatment report where she said that 
she had fallen because her hip had given out.  She was seen 
again the following month when she fell again.  She again 
associated her fall with right hip problems.  

When the veteran was examined in June 1998 by VA, range of 
motion in the right hip was to 60 degrees upon flexion 
compared to 70 degrees on the left.  Extension was to 5 
degrees compared to 15 on the left.  Internal rotation was to 
15 degrees and external rotation was to 25 degrees.  The 
examiner opined that the pain involved a trochanteric 
bursitis or inflammation of the flexors and extensors.  

Subsequently dated VA treatment records from 1998-2000 
include a June 1998 magnetic resonance imaging (MRI) of the 
cervical spine from June 1998.  The MRI shows evidence of 
left central asymmetric bulging of the annulus fibrosis 
versus herniation associated with posterolateral osteophyte 
formation effecting the left ventral aspect of the cord and 
potentially effacing the root.  

VA examination in August 1998 shows that the veteran reported 
increased IBS symptoms.  She had uncontrollable bowel 
movements after having cramps.  This happened 10 to 12 times 
per week.  She denied any blood in her stools.  She said that 
her weight had increased 30 pounds.  Her problems were not 
brought on by any particular foods, but she said that she was 
unable to get a full time job, sleep, or participate in group 
activities because of this problem.  As to her right hip, she 
said that her right hip pain kept her from sleeping.  She had 
difficulty walking and on occasion, she could hardly move.  

During flare-ups her strength was markedly decreased.  The 
right hips flexed to 60 degrees, compared to 70 on the left.  
Extension was to 5 degrees compared to 15 on the left.  
Internal rotation was to 15 degrees and external rotation was 
to 25 degrees.  The examiner opined that the veteran's hip 
pain involved a trochanteric bursitis or inflammation of the 
flexors and extensors.  X-ray of the hip taken in June 1998 
showed degenerative changes.  

When examined by VA in January 1999, the veteran reported 
neck pain and indicated that she was presently using home 
traction twice per day.  If she did not do this, she 
experienced numbness of her hands, bilaterally.  Range of 
motion of the cervical spine was to 12 degrees of forward 
flexion; backward extension was to 8 degrees; rotation was to 
35 degrees; lateral flexion was to 25 degrees.  There was no 
real obvious neurological deficit at this time.  

As to her left shoulder, abduction was to 120 degrees; 
external rotation was to 90 degrees; and internal rotation 
was to 48 degrees.  The examiner noted that she had obvious 
pain with rotation.  She also reported intermittent pain in 
the right hip.  This pain had progressively worsened to the 
point that there were times that she occasionally fell.  She 
was using a walker at this time.  Range of motion of the 
right hip was to 0 degrees on extension.  Hip flexion was to 
62 degrees.  

As to her IBS, the appellant said that this condition had 
worsened to the point where she was wearing diapers and had 
anywhere from 16 to 20 bowel movements per day.  She took no 
medication for this condition.  Examination of the abdomen 
showed that it was soft and nontender.  There was no active 
diarrhea, and the examiner noted that there was no evidence 
of "anything else" going on in her abdomen at the time of 
this examination.  The examiner found the veteran 
unemployable due to her subjective complaints associated with 
diarrhea.  A review of the laboratory work completed at the 
time of this examination shows no indication of dehydration 
or other abnormal laboratory findings.  

In an addendum to this examination also dated in January 
1999, the examiner noted that X-rays of the cervical spine 
showed arthritis.  X-rays of the thoracic spine and shoulder 
were interpreted as normal.  

VA MRI of the lumbar spine in September 1999 showed no disk 
herniation at L5-S1.  Osteoarthritis changes were seen.  
Another VA MRI of the cervical spine in October 1999 showed 
findings similar to those found in June 1998.  When the 
veteran was examined by VA in November 1999, she said that 
her neck condition had progressively worsened and that she 
now experienced numbness and tingling that went down into her 
hands.  She said that she had been told that her neck 
condition was inoperable.  She was being treated with 
traction 2 times per week.  

On examination she was tender over the paraspinous muscles of 
the cervical area.  She had no numbness or tingling at the 
time of this evaluation.  She could flex her neck forward to 
32 degrees before exercise, and to 30 degrees after exercise.  
Extension backward was to 17 degrees before exercise and to 
16 degrees after exercise with discomfort at the upper 
limits.  Lateral flexion was to 52 degrees before exercise, 
47 afterwards, rotation to 50 degrees before exercise and to 
60 degrees after exercise.  The examiner's impression was 
that the veteran had degenerative arthritis of the cervical 
spine.  

As to her thoracic spine DJD, she said that this problem did 
not cause her as much discomfort as did her hips, shoulder, 
and her cervical spine.  She was, however, tender over the 
paraspinous muscles.  Degenerative arthritis of the thoracic 
spine was diagnosed.  Manifestations of her right hip 
disorder resulted in her use of a walker.  On examination, 
she was tender over the trochanteric area.  She had pain with 
adduction and abduction of the hip.  She was quite 
uncomfortable there.  There was no neurological deficit.  She 
had extension to 0 degrees both before and after exercise.  
She had hip flexion to 84 degrees before exercise and 80 
after.  Hip abduction was to 14 degrees before exercise and 
to 9 degrees after exercise.  The examiner's impression was 
of degenerative arthritis and trochanteric bursitis of the 
right hip.  

The veteran voiced bilateral shoulder problems but said that 
her left shoulder was particularly bothersome.  Complaints 
associated with her left shoulder included constant pain.  
She had been told that she had tendinitis and bursitis and 
degenerative arthritis, and had received cortisone injections 
in the past.  She could not sleep on either shoulder without 
discomfort.  Range of motion testing of the left shoulder 
showed external rotation of 85 degrees before exercise, 60 
degrees after exercise with pain; internal rotation of 55 
degrees before exercise and 58 degrees after exercise with 
pain; abduction of 111 degrees before exercise and 105 
degrees after exercise with significant pain when she reached 
the upper limits of these measurements.  Forward elevation 
was to 136 degrees before exercise with 139 degrees after 
exercise.  The examiner's impressions were of degenerative 
arthritis, bursitis, and tendinitis of the left shoulder.  

The examiner noted that the veteran used a walker as she lost 
balance because of discomfort in the right hip and leg.  On 
examination, she was tender over the right trochanteric area.  
She had pain with adduction and abduction of the hip.  There 
was no neurological deficit.  She had extension to 0 degrees 
before exercise and after exercise.  She had hip flexion to 
84 degrees before exercise and to 80 degrees after exercise.  
She had hip abduction of 14 degrees before exercise, 9 
degrees after exercise.  She tore the quadriceps muscle back 
in 1989 and was told later that she had a pinched nerve in 
her lumbar area that was causing some of the hip pain.  If 
she had to sit too long it was hard for her to walk.  The 
diagnoses were degenerative arthritis and trochanteric 
bursitis of the right hip.  

Manifestations of her IBS included inexplicable diarrhea, 
explosive large bowel movements and fecal incontinence.  She 
had anywhere from 10 to 15 bowel movements per day.  Her 
weight had remained stable.  These manifestations were not 
present every day and described as unpredictable.  On 
occasion these problems were present 4-5 days per week, and 
other times it was only once a week.  

In conclusion, the examiner noted that the veteran had 
difficulty in getting up on the examination table due to 
right hip pain.  She used a walker for ambulation.  She was 
uncomfortable with exercise.  

The examiner opined that the veteran could not exercise 
enough or tolerate enough exercise to be gainfully employed 
in probably any type of activity.  She did have increased 
pain with increased activity and discomfort.  It was also 
noted that unpredictable and uncontrolled bowel movement 
problems would result in hardship for the veteran when trying 
to hold down gainful employment.  

Added to the record in December 1999 were VA pharmaceutical 
records from October 1977 through November 1999.  These 
records reflect medication and vitamin refills and a 
prescription for incontinence pads on one occasion in 
December 1998 with four refills.  

The veteran was hospitalized at a VA facility from January 
24, 2000, through January 27, 2000, to determine the severity 
of her IBS, to include stool frequency.  Laboratory data were 
negative.  She reported that she was having 24 stools per 
day.  In the first 24 hours of this hospitalization, she had 
no stools.  After that she had about 5 to 6 well formed 
stools daily.  All of these occurred during the day time and 
did not awaken her at night, although she gave a history of 
having stools which had occurred at night.  Her physical 
examination remained essentially unremarkable.  There was no 
particular abdominal distention, no hyperactivity, no 
particular abdominal pain.  She did have a mild amount of 
flatulence but no abdominal tympani.  

In a February 2000 rating decision, the 10 percent rating in 
effect for a cervical spine disorder was increased to 20 
percent.  The 10 percent ratings in effect for disabilities 
of the left shoulder, right hip, and IBS, were continued, as 
was the noncompensable evaluation in effect for the thoracic 
disorder.  

Subsequently submitted treatment records from 2000 and 2001 
show that the veteran's cervical spine and lower extremity 
complaints continued.  She underwent additional VA 
examination by a consulting private physician in May 2000.  
On examination she had mild tenderness to palpation 
predominantly on the right side of her paraspinal muscles.  

Range of motion of the cervical spine was limited to flexion 
of 30 degrees, extension to 10 degrees, lateral rotation to 
40 degrees, symmetrically, with bending limited to 10 degrees 
as well.  All of these movements caused significant pain for 
her.  She did, however, cooperative quite well with the 
examination.  The thoracic spine showed no obvious deformity, 
and she had no real tenderness to palpation, and full range 
of motion.  Her right hip showed slight pain with movement, 
but range of motion was "actually fairly good" with flexion 
to 110 degrees, full extension, internal rotation to 45 
degrees, external rotation to 60 degrees, with full 
abduction.  

Her left shoulder showed mild decreased motion with flexion 
to 130 degrees, abduction to 110 degrees, extension to 50 
degrees, external rotation to 70 degrees, and internal 
rotation to 80 degrees.  Her pulses were intact throughout, 
but she had decreased sensation in a stocking-glove 
distribution in the right lower extremity which was 
nonanatomic.  Otherwise, her deep tendon reflexes were 
normal, motor strength was normal, and sensation was normal 
throughout the rest of her examination.  

She did have difficulty getting dressed following the 
examination and seemed to have increased pain, specifically 
in her hip and left shoulder with increased activity when 
asked to accomplish the movements mentioned above.  The 
examiner's assessments included cervical spine degenerative 
arthritis, history of right hip strain, without objective 
evidence of osteoarthritis, left shoulder pain, likely 
subacromial impingement without X-ray evidence of 
degenerative arthritis, thoracic spine pain, essentially 
normal examination, and lumbosacral degenerative disc 
disease, currently stable.  

When examined by VA in May 2001, the veteran reported 
continued problems with her IBS.  She was not on medication 
for this.  She said that she continued to have diarrhea 
approximately 15-20 days per month which consisted of 
"watery to mushy" bowel movements, 6-12 times per day.  The 
rest of the time she had soft bowel movements occurring 4-5 
times per day.  

She denied blood in the bowel movements.  She would have some 
abdominal cramps in the lower abdomen just before her bowel 
movements when diarrhea was present.  She denied that any 
certain food triggered the symptoms.  Occasionally there was 
gas and bloating before the diarrhea began.  

The veteran also reported that she continued to have cervical 
spine pain.  She had constant pain in the neck with episodes 
of both arms going numb from the shoulders to the fingers.  
At times, she wore a Philadelphia collar when her neck pain 
was particularly severe.  She also used cervical traction 2-3 
times a day.  Heat helped relieve the pain and she exercised 
her neck two times per day.  

As to the right hip, the veteran reported a sharp pain if she 
stepped wrong.  This pain occurred in the right groin, right 
posterior thigh, and right anterior thigh.  At times, it 
radiated to above the knee or to the toes.  Her right leg had 
given way and for the last three years she had been using a 
walker or a cane to prevent falls from occurring.  There was 
a popping and snapping sensation on the lateral aspect of the 
right hip at times.  

As to the left shoulder, she reported an episodic sharp pain.  
She had increased pain and chronic stiffness if she slept on 
her left shoulder.  The pain was worse if she reached up 
above the shoulders or toward the side.  It was better with 
heat and with keeping her arm down.  She continued with a 
constant tender spot on the thoracic spine when it was 
pressed on.  She also said that if she was sitting or 
standing hunched forward she developed pain between the 
shoulder blades.  This pain was nonradiating and would last 
an hour or so.  It was better if she straightened up or if 
she used heat or stretched the back muscles.  

Physical examination showed that she appeared well-nourished 
and in no distress.  She arrived pushing a wheeled four-
legged walker.  She arose from a sitting to a standing 
position quickly and without hesitation, and her musculature 
of the legs appeared normal.  Examination of the abdomen 
showed normal bowel sounds.  There was no masses and no 
tenderness to palpation.  

Examination of the neck showed no point tenderness.  She 
moved her head spontaneously.  The cervical spine had no 
palpable spasm.  There was 25 degrees of extension, 50 
degrees of flexion, 16 degrees or right and 30 degrees of 
left lateral motion, and 25 degrees of right and 34 degrees 
of left rotation of the cervical spine.  

Examination of the right hip showed no palpable tenderness 
and no spasm.  When the right femur was internally and 
externally rotated there was pain over the greater trochanter 
area.  The right hip had 30 degrees of abduction and 103 
degrees of flexion. After repetitive motion and walking 400 
feet, right hip range of motion was to 21 degrees of 
abduction and 97 degrees of flexion.  Examination of the left 
shoulder showed tenderness over the left AC joint.  There was 
no bony deformity and no redness or induration.  On range of 
motion testing of the left shoulder there was 83 degrees of 
abduction, 97 degrees of forward flexion, 80 degrees of 
external and 50 degrees of internal rotation.  

Examination of the thoracic spine showed some tenderness on 
palpation of the thoracic spine between the shoulder blades.  
There was no redness or induration.  Range of motion testing 
of the thoracic spine was done well and without hesitation 
and without evident pain.  There was 57 degrees of forward 
flexion and 2 degrees of extension, 30 degrees of right 
rotation and 33 degrees of left rotation.  

The final diagnoses included DJD of the left AC joint, DJD of 
the thoracic spine, DJD of the cervical spine, DJD of the 
right hip, and IBS.  

As noted earlier, in an October 2001 rating decision, the RO 
confirmed and continued the 20 percent rating in effect for a 
cervical spine disorder, and the 10 percent ratings in effect 
for the left shoulder, IBS, and right hip.  The 
noncompensable rating in effect for the service-connected DJD 
of the thoracic spine was increased to 10 percent, effective 
March 23, 2001, the date of the VA examination.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

As to issues #1 - #5 on the title page of this decision, the 
following DC is applicable.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate DCs, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  


These 10 percent evaluations are combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as the following:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

38 C.F.R. Part 4, DC 5003 (2001).

In addition, DC 5003 (5010) is to be read in conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
regulation - 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.

Finally the Court noted that DC 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as at least minimally compensable.

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under  38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997; DeLuca, supra.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs; the 
critical element in permitting the assignment of several 
ratings under various DCs is that none of the symptomatology 
for any one the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2001).  

DC 5290 provides a noncompensable rating for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation is warranted for moderate limitation and a 30 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5290 (2001).  

DC 5291 provides a noncompensable rating for slight 
limitation of motion of the dorsal spine.  A 10 percent 
evaluation is warranted for moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5291 (2001).  

Under DC 5288, a 30 percent evaluation is awarded for 
unfavorable ankylosis of the dorsal spine, and a 20 percent 
evaluation is awarded for favorable ankylosis of the dorsal 
spine.  See 38 C.F.R. § 4.71a, DC 5288 (2001).

Additionally, under DC 5285, a 60 percent disability 
evaluation is awarded when the veteran presents evidence of 
residuals of a vertebral fracture without cord involvement 
with abnormal mobility requiring the use of a neck brace 
(jury mast).  And, a 100 percent evaluation is awarded when 
the veteran presents evidence of residuals of a vertebra 
fracture with cord involvement, or which requires him to be 
bedridden or to wear long leg braces.  In other cases, the 
disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  See 38 C.F.R. § 
4.71a, DC 5285 (2001).

Under DC 5286, a 100 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  A 60 percent evaluation is 
awarded for ankylosis of the spine at a favorable angle.  See 
38 C.F.R. § 4.71a, DC 5286 (2001).

It is noted that limitation of motion of the thigh is 
evaluated under the rating criteria set forth at 38 C.F.R. 
§ 4.71a, DCs 5251, 5252, and 5253 (2001).  Limitation of 
extension of the thigh warrants assignment of a 10 percent 
evaluation under DC 5251.  

Under DC 5252, limitation of flexion of the thigh to 45 
degrees warrants assignment of a 10 percent evaluation.  
Where limitation is limited to 30 degrees, a 20 percent 
evaluation is contemplated, and a 30 percent evaluation is 
assigned where flexion is limited to 20 degrees.  Where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
contemplated.  

In addition, under DC 5253, where there is limitation of 
rotation of the thigh, a 10 percent evaluation is assigned.  
Where there is limitation of abduction to the point at which 
the claimant cannot cross his/her legs, a 10 percent 
evaluation is also contemplated.  Assignment of a 20 percent 
evaluation, the highest available rating under DC 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  Id.  

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, DC 
5250 (2001).  Favorable ankylosis in flexion at an angle 
between 20 and 40 degrees with slight adduction or abduction 
warrants assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to DC 5250 indicates that 
where the 90 percent evaluation is assigned, entitlement to a 
special monthly compensation is warranted.  Id.

DC 5202 provides for a 20 percent rating for malunion of the 
humerus of the minor arm with moderate deformity or if there 
are infrequent episodes of dislocation of the minor shoulder 
and guarding of arm movement at the shoulder level.  Where 
there is a fibrous union of the humerus in the minor 
extremity, a 40 percent evaluation is contemplated.  Nonunion 
of the humerus (false flail joint) of the minor extremity 
warrants assignment of a 50 percent evaluation, and a loss of 
the head of the humerus (flail shoulder) of the minor 
extremity warrants assignment of a 70 percent evaluation.  38 
C.F.R. § 4.71a, DC 5202 (2001).

DC 5200, relating to ankylosis of scapulohumeral 
articulation, provides that a 20 percent disability rating is 
warranted for ankylosis of scapulohumeral articulation in a 
favorable position, with abduction to 60 degrees, so that the 
mouth and head can be reached.  A 30 percent disability 
rating is warranted for ankylosis of the scapulohumeral 
articulation in an intermediate position, between favorable 
and unfavorable.  A 30 percent disability rating is assigned 
for ankylosis of the scapulohumeral articulation in an 
unfavorable position, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5200 (2001).

DC 5201 contemplates limitation of motion of the arm.  
Pursuant to DC 5201, a 20 percent disability rating is 
warranted when the range of motion of the minor arm is 
limited to shoulder level.  A 30 percent evaluation may be 
assigned when the range of motion of the minor arm is 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
DC 5201 (2001); see also 38 C.F.R. § 4.71, Plate I (2001).

Under DC 5203, impairment of the clavicle or scapula 
manifested by malunion warrants a 10 percent disability 
evaluation.  Where there is nonunion without loose movement, 
a 10 percent disability evaluation is warranted.  Where there 
is nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, DC 5203 (2001).

Alternative criteria under DC 5206 show a noncompensable 
evaluation will be assigned if flexion of the minor upper 
extremity forearm is limited to 110 degrees.  A 10 percent 
evaluation will be assigned if flexion is limited to 100 
degrees.  In order to warrant an evaluation of 20 percent, 
flexion must be limited to 90 degrees.  38 C.F.R. § 4.71a, DC 
5206 (2001).

Under DC 5207 a minimum 10 percent evaluation is provided 
where extension of the upper minor extremity forearm is 
limited to 45 degrees to 60 degrees.  A 20 percent evaluation 
is warranted when extension of the forearm of the minor upper 
extremity is limited to 75 degrees.  38 C.F.R. Part 4, DC 
5207 (2001).

Under the Rating Schedule, a noncompensable rating is 
warranted for mild irritable colon syndrome manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent disability evaluation is 
warranted where the condition is manifested by frequent 
episodes of bowel disturbance with abdominal distress. Severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating.  38 
C.F.R. § 4.114, DC 7319 (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate her 
claim.  That is, she was provided with notice of the 
regulations pertaining to service connection for the 
disabilities at issue, a rationale of the denial, and she was 
notified of her appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of her claim as cited above at this time.  


The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has 
been afforded the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

DJD of the Cervical Spine at C5-6 and C6-7

Initially, the Board will determine if a rating in excess of 
10 percent is warranted from April 17, 1992, to June 4, 1998.  
As noted earlier, the Board's review of the evidentiary 
record discloses that the veteran's cervical spine disability 
was initially evaluated as 10 percent from April 17, 1992, to 
June 4, 1998, under 38 C.F.R. § 4.71a, DC 5003-5290.  

The Board finds that the 10 percent evaluation under these 
DCs was appropriately assigned based on the evidence of 
record during the rating period of time.  

The medical evidence of record regarding the veteran's 
cervical spine disability prior to June 5, 1998 primarily 
consists of a VA examination in 1987 and subsequently dated 
VA treatment records, to include a personal hearing 
transcript from April 1993 and additional VA examinations in 
June 1993 and March 1997.  While X-rays of the cervical spine 
in 1987 showed DJD, the veteran had full range of motion of 
the cervical spine with no muscle atrophy, no abnormality on 
flexion or extension, and no point tenderness.  Additional 
treatment records, to include the 1993 and 1997 examinations 
primarily reflected treatment for other disabilities.  The 
veteran provided testimony at the 1993 hearing as to other 
disabilities at issue, but nothing specific as to the 
cervical spine was provided.  

On June 5, 1998, the veteran filed for an increased rating 
for her cervical spine disorder.  Records submitted in 
support of her claim included a June 1998 MRI of the cervical 
spine which showed evidence of left central asymmetric 
bulging of the annulus fibrosis versus herniation associated 
with posterolateral osteophyte formation effecting the left 
ventral aspect of the cord and potentially effacing the root.  
When she was subsequently examined by VA in January 1999, her 
complaints included neck pain for which she used home 
traction.  Range of motion testing at that time showed 
moderate limitation as did subsequent VA examination testing 
in November 1999.  

Subsequently dated treatment records from 2000 and 2001 show 
that her neck complaints continued.  Her range of motion test 
results upon consultation examination in May 2000 and again 
by VA in May 2001 continue to reflect moderate limitation of 
cervical spine motion.  Mild tenderness in the cervical 
region and some numbness in the upper extremities has been 
noted.  

In this case, range of motion testing of the cervical spine 
at the time of VA examinations of record, to include at the 
most recent examination in 2001, does not reflect more than 
moderate limitation.  

At the most recent examination, the cervical spine showed no 
point tenderness and there was no palpable spasm.  It was 
also noted that the veteran moved her head spontaneously.  
There was no report of weakened movement, excess 
fatigability, or incoordination.  Instead, it was noted that 
the veteran moved around quickly and without hesitation.  
There was simply no significant evidence of disuse or 
functional impairment.  

Clearly, in light of the above discussion, the evidence 
demonstrates that the service-connected cervical spine 
disability was not productive of moderate limitation of 
motion or moderate intervertebral disc syndrome with 
recurring attacks until after June 5, 1998, the date that she 
filed for an increased rating for her cervical spine 
disorder.  Additionally, it is noted that since June 5, 1998, 
the evidence of record is without verifiable cervical spine 
disability meeting or more nearly approximating severe 
limitation of motion or severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranting the 
assignment of the next higher rating evaluation.

It is also important to note that separate evaluations of 
such cervical spine symptomatology under DCs 5290 or DC 5293 
would clearly constitute pyramiding, compensating the veteran 
for identical manifestations under different diagnoses.  
Esteban, supra. There is no competent evidence of separate 
and distinct symptomatology resulting from the veteran's 
cervical spine disability to warrant assignment of separate 
ratings.  38 C.F.R. § 4.14; VAOPGCPREC 36-97.

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca, supra.  Therefore, consideration 
of an increased evaluation based on functional loss due to 
pain on flare-ups with limitation of motion of the cervical 
spine is proper.

The VA General Counsel in a precedent opinion has held that 
DC 5293, for intervertebral disc syndrome, involves loss of 
range of motion and that consideration of 38 C.F.R. §§ 4.40, 
4.45 is warranted.

The codes applied in the veteran's cases for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the evidence is against an increased evaluation 
based on functional loss due to pain, flare-ups, 
incoordination, fatigue, etc., as clinical studies in general 
and the most recent studies in particular have yielded no 
clinical objective findings to account for additional 
functional limitations including pain with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

It is clear in this case that the RO has utilized DC 5003 to 
account for degenerative changes.  The 10 percent rating in 
effect from April 17, 1992, to June 4, 1998, and the 20 
percent evaluation for the cervical spine disability in 
effect from June 5, 1998 under the assigned DCs 5293-5290 
contemplates the same disabling symptomatology contemplated 
in DC 5003, thereby precluding assignment of a separate 
evaluation as there is no separate or additional 
symptomatology resulting in cervical spine disability not 
already contemplated in those ratings.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the disability of the 
cervical spine from April 17, 1992, to June 4, 1998, and in 
excess of 20 percent on and after June 5, 1998.  Gilbert, 
supra.  

DJD of the Thoracic Spine

As to the veteran's DJD of the thoracic spine, the record 
reflects that she was initially assigned a noncompensable 
rating from April 17, 1992, to March 22, 2001.  A 10 percent 
rating was assigned, effective March 23, 2001.  

A review of the record essentially shows that while the 
veteran has a long history of thoracic spine complaints, 
examinations over the years have essentially reflected only 
minimal clinical findings.  While DJD of the thoracic spine 
has been service-connected for many years, the veteran's 
complaints were primarily associated with other disorders 
until she specifically noted upon VA examination in January 
1999 that she was tender over the paraspinous muscles and had 
decreased movements in the thoracic spine area.  At this 
time, she noted that her thoracic spine did not cause her as 
much discomfort as did her hips, shoulder, and her cervical 
spine.  

Apparently, no range of motion testing was accomplished at 
this time.  Range of motion testing was accomplished, 
however, at the time of a subsequent VA examination on May 
23, 2001.  While it was noted at that examination that range 
of motion of the thoracic spine was done well and without 
hesitation and without evident pain, it was noted that there 
were 57 degrees of forward flexion and 2 degrees of extension 
with 30 degrees of right rotation and 33 degrees of left 
rotation.  The Board concludes that this represents moderate 
limitation of motion or mild intervertebral disc syndrome 
symptomatology, warranting a 10 percent evaluation.  It is 
clear, however, the evidence of record prior to that date 
does not reflect significant thoracic spine manifestations.  
Thus, a noncompensable rating is appropriate until the date 
of the VA examination.  

Based on the foregoing medical evidence, it is also clear 
that the current 10 percent rating provides adequate 
compensation for symptomatology associated with the veteran's 
thoracic spine disability since March 23, 2001.  With respect 
to DCs 5003 and 5291, a 10 percent evaluation, the maximum 
allowed, is warranted for moderate and/or severe limitation 
of motion of the dorsal spine.  In this regard, she is 
currently receiving the maximum rating allowed for her 
disability under DC 5291; however, the Board will take into 
consideration the applicability of other DCs in order to 
determine whether a disability evaluation in excess of 10 
percent is in order.


After a review of the evidence of record, the Board finds 
that the veteran's thoracic spine disability is currently 
characterized by some tenderness on palpation between the 
shoulder blades.  There was essentially no limitation of 
motion on range of motion testing, and she moved without 
hesitation and without evident pain.  .

The evidence of record neither shows that the veteran has 
been diagnosed with favorable or unfavorable dorsal spine 
ankylosis, or that she suffers from any residuals of a 
vertebral fracture with or without cord involvement.  As 
such, her disability does not warrant an evaluation in excess 
of 10 percent under DCs 5285, 5286 or 5288.  See 38 C.F.R. § 
4.71a, DC 5285, 5286, 5288 (2001).

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40, 4.45, 4.59 which require consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability as required by DeLuca, supra.  However, the 
evidence does not show the veteran suffers from additional 
functional loss due to pain or weakness caused by her 
thoracic disability.  A compensable disability evaluation is 
not warranted from April 17, 1992, to March 22, 2001.  

As the veteran is in receipt of the maximam schedular 
evaluation 0f 10 percent for her thoracic spine disability on 
and after March 23,2001, the criteria referable to functional 
loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 do not 
apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) and a 
rating in excess of 10 percent is not warranted on and after 
March 23, 2001, under 38 C.F.R. § 4.40, 4.45, 4.59, and, 
DeLuca, supra.

The RO has also utilized DC 5003 in evaluating the veteran's 
thoracic spine disability to account for DJD.  10 percent is 
the maximum schedular evaluation assignable under this code 
and would reflect the same disability such as limitation of 
motion with pain already contemplated under DC 5291.  
Accordingly, assignment of an additional 10 percent 
evaluation would constitute pyramiding which is strictly 
forbidden.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation from April 17, 1992, to March 22, 
2001, and against the claim for a rating in excess of 10 
percent for the disability of the thoracic spine on and after 
March 23, 2001.  Gilbert, supra.  

Residuals of Right Hip Injury with Recurrent Strain and 
Degenerative Changes

The claims file reflects that service connection for the 
veteran's right hip disability was established upon rating 
determination in April 1992.  A noncompensable rating was 
assigned.  After she filed a claim for an increased rating 
for this disorder on February 13, 1997, additional evidence 
was reviewed, and an increased rating of 10 percent was 
awarded pursuant to a hearing officer's decision in November 
1998.  The 10 percent rating was assigned, effective from 
February 13, 1997.  

Initially, the Board will determine if a compensable rating 
is warranted for the period from April 17, 1992, to February 
13, 1997, and then address whether a rating in excess of 10 
percent is warranted since that date.  

After a thorough review of the foregoing, and after applying 
the relevant rating criteria to the evidence of record, the 
Board finds that the veteran's right hip disorder is most 
accurately reflected by the noncompensable rating during the 
rating period of time from April 17, 1992, to February 13, 
1997.  

The medical evidence of record shows that while no chronic 
right hip disorder was noted during service, she was seen on 
numerous occasions for such complaints.  At her postservice 
personal hearing in April 1993 and upon VA examination in 
June 1993, she again reported right hip problems.  Her right 
hip abduction was limited to 30 degrees out of 45, but 
flexion was apparently full, and she could squat and stand 
easily.  The hip was non-tender.  

After she filed for an increased rating in 1997, additional 
records were submitted which show increased complaints 
associated with the right hip, to include numerous falls and 
the need to use a walker for ambulation.  These records also 
suggest increased limitation of motion in the right hip.  
Therefore, the Board concludes that the noncompensable rating 
is appropriate for the period from April 17, 1992, to 
February 12, 1997, and that a 10 percent rating is 
appropriate from February 13, 1997, the date that the veteran 
filed for an increased rating.  None of the objective 
evidence of record for the period in question prior to 
February 13, 1997, documents functional impairment of the 
right hip which approximates the limitation of motion 
required for a compensable rating.  

As to whether a rating in excess of 10 percent is warranted 
on or after February 13, 1997, the Board notes that while the 
veteran continues to use a walker and report some pain and 
giving way in the right hip and occasional sharp pain when 
she steps wrong, no palpable tenderness and no spasm in the 
right hip was seen at the most recent VA examination in 2001.  
Range of motion of the right hip was to 30 degrees of 
abduction and 103 degrees of flexion.  After repetitive 
motion of walking 400 feet, she had 21 degrees of abduction 
and 97 degrees of flexion.  Mild degenerative changes in the 
right hips were shown on X-ray.  

Simply put, the clinical evidence of record does not support 
a rating in excess of 10 percent for right hip injury with 
recurrent strain and degenerative changes, either as an 
active process or residuals.  While the veteran's use of a 
walker suggests a severe degree of disability associated with 
the right hip disorder, clinical findings that would 
substantiate her complaints are simply not shown in the 
evidence of record, to include at the most recent VA 
examination in 2001.  While it is clear that she has 
significant right hip disability, it is the Board's 
determination that she is adequately compensated by the 
current 10 percent rating which contemplates the limitation 
of motion currently demonstrated.  Thus, there is no basis 
for a higher rating under any of the applicable codes.  


In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40, 4.45, 4.59 which require consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability as required by DeLuca, supra.  However, the 
evidence does not show the veteran suffers from additional 
functional loss due to pain or weakness caused by her right 
hip disability.  A compensable disability evaluation is not 
warranted from April 17, 1992, to February 12, 1997, and a 
rating in excess of 10 percent is not warranted on and after 
February 13, 2001, under 38 C.F.R. § 4.40, 4.45, 4.59, and, 
DeLuca, supra.

As the preponderance of the evidence is against the claim for 
a compensable rating for the period from April 17, 1992, to 
February 12, 1997, and against a rating in excess of 10 
percent for the right hip disorder from February 13, 1977, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  With preponderance of the evidence 
weighing against the claim, there is no occasion to apply the 
doctrine of reasonable doubt in this case.  When such doubt 
arises, it must be resolved in the veteran's favor.  However, 
it only applies where the evidence for and against the claim 
is in approximate balance, or equipoise.  38 U.S.C.A. 
§ 5107(b) West Supp. 2001; Gilbert, supra.  

DJD of the Left Shoulder AC Joint (Minor)

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under the applicable provisions of 
38 C.F.R. § 4.71a to include DC 5003.  

In the instant case the May 2001 examination report showed 
that the veteran's right shoulder disorder allowed her to 
have abduction to 83 degrees, a point 7 degrees below 
shoulder level according to 38 C.F.R. § 4.71a. Plate 1.  
Additionally, the veteran was observed to have had 97 degrees 
of flexion, 80 degrees of external and 50 degrees of internal 
rotation.  At the time of a previous examination in 1999, she 
exhibited 85 degrees of external rotation before exercise and 
60 degrees afterwards with pain, internal rotation of 55 
degrees before exercise and 58 degrees afterwards with pain.  

Abduction was to 11 degrees before exercise and 105 degrees 
afterwards.  Forward flexion was to 136 degrees before 
exercise and to 139 degrees after exercise.  

Based on the evidence of record, to include the findings at 
these examinations, the Board finds that the veteran's left 
shoulder disability is adequately compensated by the 10 
percent rating currently in effect.  While the appropriate 
DCs provided for ratings in excess of 10 percent, the 
clinical findings in this case do not warrant such an 
increase.  For example, the veteran's left shoulder is not 
limited in arm motion to the shoulder level.  Additionally, 
limitation of motion of the left arm is not limited to no 
higher than one half the distance to the shoulder.  DC 5201.  
Additionally the degree of limitation of flexion of the 
forearm or limitation of extension of the forearm (minor) 
that is required for a rating in excess of 10 is simply not 
demonstrated.  

No other DC, such as DC 5200 for ankylosis, or 5202 for 
impairment of the humerus, or 5203 for impairment of the 
clavicle or scapula, merits consideration in this case.  

While the Board has noted the veteran's reports of chronic 
left shoulder pain, it is found that an evaluation in excess 
of 10 percent is not warranted for her left shoulder 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  In May 2001, she said that she experienced episodic 
pain over her left AC joint that was increased if she slept 
on that shoulder.  The pain was worse if she reached above 
the shoulders or toward the side.  Hence, these findings 
suggest some functional loss of the left shoulder due to 
pain.  However, this degree of functional loss has already 
been contemplated in the current 10 percent rating.  
Furthermore, the veteran's left shoulder has demonstrated 
some limitation in range of motion, but this limitation is 
adequately compensated by the current 10 percent rating.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
have been considered, as mandated by DeLuca, supra, but do 
not provide a basis for a higher rating under these 
circumstances.


In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for the veteran's left shoulder 
disorder.  Given this conclusion, the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert, supra.  


IBS

The appellant is currently assigned a 10 percent rating under 
DC 7319.  The Board concludes that the evidence of record 
establishes a level of disability relative to the veteran's 
irritable bowel syndrome that is sufficiently compensated by 
the disability evaluation of 10 percent that is currently in 
effect.  

In this case, the available evidence shows that the veteran's 
symptoms have intermittently included some diarrhea, 
constipation and abdominal distress.  What the evidence does 
not show is "more or less constant abdominal distress."  
During flare-ups, her symptoms are particularly significant, 
but active process has not been indicated at the time of 
recent examination or at the time of hospitalization in 
January 2000.  

Additionally, while the record shows that she has been 
prescribed incontinence pads in 1998, she has not refilled 
this prescription since the initial prescription was 
prescribed, suggesting that this problem has not been 
constant.  

With preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the veteran's favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert, supra.  


Additional Factors to be Considered as to These Claims

In this case, the disabilities on appeal have not been shown 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards. In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increased benefits 
based on facts different from a prior final claim.  Suttman 
v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, new 
claims for increase, (e.g., DJD of the cervical and thoracic 
spine), as well as disagreement with the initial rating award 
and not ultimately resolved claims (e.g., the right hip, DJD 
of the left shoulder, and IBS), are both at issue.  

As to those issues involving initial rating awards not yet 
ultimately resolved it is noted that rather than provide a 
"staged rating" for discrete intervals during the period 
under appellate review, the RO elected to make the highest 
rating awarded retroactive to the earliest effective date 
assignable as to each issue on appeal.  It is evident that 
the rating action by the RO contemplated all the relevant 
evidence or record.  

Accordingly, the substantive adjudicative considerations set 
forth in Fenderson, supra, were satisfied by the RO's 
adjudicative process and the Board does not find that the 
claimant will be prejudiced by appellate review on the 
current record.  


ORDER

Entitlement to a rating in excess of 10 percent from April 
17, 1992, to June 4, 1998, and in excess of 20 percent on and 
after June 5, 1998, for degenerative joint disease (DJD) of 
the cervical spine at C5-6 and C6-7 is denied.  

Entitlement to a compensable rating from April 17, 1992, to 
March 22, 2001, and in excess of 10 percent on and after 
March 23, 2001, for DJD of the thoracic spine is denied.  

Entitlement to a compensable rating from April 17, 1992, to 
February 12, 1997, and in excess of 10 percent from February 
13, 1997, for right hip injury with recurrent strain and 
degenerative changes is denied.  

Entitlement to a rating in excess of 10 percent for DJD of 
the left shoulder acromioclavicular (AV) joint is denied.  

Entitlement to an initial rating in excess of 10 percent for 
IBS is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


